DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Priority
This application discloses and claims only subject matter disclosed in prior application and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a video input interface adapted to/ processing means configured to “in claims 9-10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US20170318308) (hereinafter Lu) in view of Weerasinghe (US20140071229) (hereinafter Weerasinghe).
Regarding claim 1, Lu discloses a computer-implemented method for compensating motion for a digital holographic video stream, the method comprising:
obtaining translation and rotation vectors describing a relative motion of at least one object in said scenery between a pair of frames from among said sequence of frames [Figs. 1-4, 0008-0014, 0018-0030; motion estimation and overall motion frame data relating to holographic image generation]. 
applying an affine canonical transform to a first frame of said pair of frames so as to obtain a predicted frame, said affine canonical transform representing said translation and rotation vectors [0012-0027; rotational, translational and transform movement considered and processed for accurate frame processing].
Although Lu discloses holographic image processing (Figs. 1-4, 0012-0027), Lu does not explicitly disclose obtaining a sequence of frames representing consecutive holographic images of a scenery.
Weerasinghe more explicitly discloses obtaining a sequence of frames representing consecutive holographic images of a scenery [0011; generating video data corresponding to holographic video stream].
It would have been obvious to one of ordinary skill in the art at the time of the filling to incorporate the teachings of Lu with the teachings of Weerasinghe as stated above.  By incorporating the specific holographic video stream processing of Weerasinghe into the holographic video processing components of Lu, a variety of content over multiple devices utilized by a broad range of users may be achieved (see Weerasinghe 0002-0012).
Regarding claim 2, Lu discloses the limitations of claim 2.  However Lu does not explicitly disclose wherein said applying of said affine canonical transform comprises: applying a Fourier transform to at least a part of said first frame; applying a first operation to said Fourier-transformed part of said first frame; applying an inverse Fourier transform to said Fourier-transformed part of said first frame to which said first operation has been applied; and applying a second operation to said inversely Fourier-transformed part of said first frame.
Weerasinghe more explicitly discloses wherein said applying of said affine canonical transform comprises: applying a Fourier transform to at least a part of said first frame [0011, 0024-0037; digital Fourier transformation in relation to holographic video stream generation].
applying a first operation to said Fourier-transformed part of said first frame [0011, 0024-0037; digital Fourier transformation in relation to holographic video stream generation].
applying an inverse Fourier transform to said Fourier-transformed part of said first frame to which said first operation has been applied [0011, 0024-0037; digital Fourier transformation in relation to holographic video stream generation]. 
applying a second operation to said inversely Fourier-transformed part of said first frame [0011, 0024-0037; plurality of operations performed using Fourier transformed data s part of overall frame date in video generation].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lu with the teachings of Weerasinghe for the same reasons as stated above.
Regarding claim 3, Lu discloses the limitations of claim 3.  However Lu does not explicitly disclose wherein applying said first operation or applying said second operation comprises applying an all-pass filter.
Weerasinghe discloses wherein applying said first operation or applying said second operation comprises applying an all-pass filter [0015-0024, 0031-0036; conventional media presentation mediums using standardized coding techniques including a variety of filters].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lu with the teachings of Weerasinghe for the same reasons as stated above.
Regarding claim 4, Lu discloses further comprising: determining a residual between a second frame of said pair of frames and said predicted frame [0014-0027; residual frame data employed in coding process].
Regarding claim 5, Lu discloses a compressed video stream comprising said first frame, a representation of said translation and rotation vectors, and said residual, wherein at least one of said first frame or said residual is compressed [0014-0030; coding process employed onto video data including geometric mapping of movement between frames].
Regarding claim 6, Lu discloses wherein at least one of said first frame or said residual is compressed using by means of a conventional video encoding algorithm [0014-0030; coding process employed onto video data].
Regarding claim 7, Lu discloses coding process on video data (0014-0030).  However Lu does not explicitly disclose herein said conventional video encoding algorithm is H.265/HEVC.
Weerasinghe discloses wherein said conventional video encoding algorithm is H.265/HEVC [0031-0037, 0062-0066; holographic data using conventional coding standards including MPEG data compression].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lu with the teachings of Weerasinghe for the same reasons as stated above.
Regarding claim 8, Lu discloses a non-transitory computer program product comprising machine- executable instructions that, when executed, cause a processor to perform the steps of the method recited in according to any of the preceding claim 1 [0014-0030; coding process employed onto video data].
Regarding claim 9, Lu discloses an apparatus for compensating motion for a digital holographic video stream, the apparatus comprising: processing means configured to: obtain translation and rotation vectors describing a relative motion of at least one object in said scenery between a pair of frames from among said sequence of frames [Figs. 1-4, 0008-0014, 0018-0030; motion estimation and overall motion frame data relating to holographic image generation]. 
apply an affine canonical transform to a first frame of said pair of frames so as to obtain a predicted frame, said affine canonical transform representing said translation and rotation vectors [0012-0027; rotational, translational and transform movement considered and processed for accurate frame processing].
Although Lu discloses holographic image processing (Figs. 1-4, 0012-0027), Lu does not explicitly disclose a video input interface adapted to receive a sequence of frames representing consecutive holographic images of a scenery.
Weerasinghe more explicitly discloses a video input interface adapted to receive a sequence of frames representing consecutive holographic images of a scenery [0011-0027; generating video data corresponding to holographic video stream].
It would have been obvious to one of ordinary skill in the art at the time of the filling to incorporate the teachings of Lu with the teachings of Weerasinghe as stated above.  By incorporating the specific holographic video stream processing of Weerasinghe into the holographic video processing components of Lu, a variety of content over multiple devices utilized by a broad range of users may be achieved (see Weerasinghe 0002-0012).
Regarding claim 10, Lu discloses wherein said processing means (120) is further configured to: 3Attorney Docket No. VUB5929USPATENTdetermine a residual between a second frame of said pair of frames and said predicted frame [0014-0030; coding process employed onto video data including processed frame data]. 
and wherein the apparatus further comprises: an output interface adapted to output a compressed video stream comprising said first frame, a representation of said translation and rotation vectors, and said residual, wherein at least one of said first frame or said residual is [0014-0030; coding process employed onto video data including processed frame data].
Regarding claim 11, Lu discloses a method of using the apparatus of claim 9 to apply global motion compensation on the digital holographic video stream for display through a holographic virtual reality or augmented reality headset, said holographic virtual reality or augmented reality headset comprising a motion sensor, wherein said relative motion of said at least one object in said scenery is a global motion induced by a user's head movements, the method comprising: obtaining  said translation and rotation vectors from measurements of said motion sensor [Figs. 1-4, ABS, 0008-0027; AR/VR HMD for displaying rendered holographic data in a video format].
Regarding claim 12, Lu discloses determining a residual between a second frame of said pair of frames and said predicted frame [0014-0030; coding process employed onto video data including processing of a variety frame data].
Regarding claim 13, Lu discloses outputting a compressed video stream comprising said first frame, a representation of said translation and rotation vectors, and said residual, wherein at least one of said first frame or said residual is compressed [Figs. 1-4, 0008-0027; changes in video content processed and rendered for display by HMD].
Regarding claim 14, Lu discloses wherein at least one of said first frame or said residual is compressed by means of a conventional video encoding algorithm [0014-0030; coding process employed onto video data].
Regarding claim 15, Lu discloses coding process on video data (0014-0030).  However Lu does not explicitly disclose herein said conventional video encoding algorithm is H.265/HEVC.
[0031-0037, 0062-0066; holographic data using conventional coding standards including MPEG data compression].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Lu with the teachings of Weerasinghe for the same reasons as stated above.
Regarding claim 16, Lu discloses determining a residual between a second frame of said pair of frames and said predicted frame [0014-0027; residual frame data employed in coding process].
Regarding claim 17, Lu discloses outputting a compressed video stream comprising said first frame, a representation of said translation and rotation vectors, and said residual, wherein at least one of said first frame or said residual is compressed [0014-0030; coding process employed onto video data including geometric mapping of movement between frames].
Regarding claim 18, Lu discloses wherein at least one of said first frame or said residual is compressed by means of a conventional video encoding algorithm [0014-0030; coding process employed onto video data].
Regarding claim 19, Lu discloses coding process on video data (0014-0030).  However Lu does not explicitly disclose herein said conventional video encoding algorithm is H.265/HEVC.
Weerasinghe discloses wherein said conventional video encoding algorithm is H.265/HEVC [0031-0037, 0062-0066; holographic data using conventional coding standards including MPEG data compression].

Regarding claim 20, Lu discloses a method of using the apparatus of claim 10 to apply global motion compensation on the digital holographic video stream for display through a holographic virtual reality or augmented reality headset, said holographic virtual reality or augmented reality headset comprising a motion sensor, wherein said relative motion of said at least one object in said scenery is a global motion induced by a user's head movements, the method comprising: obtaining said translation and rotation vectors from measurements of said motion sensor [Figs. 1-4, ABS, 0008-0027; AR/VR HMD for displaying rendered holographic data in a video format].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439.  The examiner can normally be reached on Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483